Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 1 of 46




                    EXHIBIT 1
              Case 20-10553-CSS              Doc 917-1        Filed 08/18/20         Page 2 of 46




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                 )                         Chapter 7
                                       )
                             1
ART VAN FURNITURE, LLC et al           )                         Case No. 20-10553 (CSS)
                                       )
                                       )                         ( Jointly Administered )
Debtors.                               )
                                       )
                                       )
_______________________________________)

    DECLARATION OF JAY STEINBACK IN SUPPORT OF MOTION OF O’FALLON-
    MISSOURI PROPERTIES, LLC FOR ADMINISTRATIVE EXPENSE CLAIM UNDER
                                503(b)(1)(A)

         Pursuant to 28 U.S.C. § 1746, I, Jay Steinback, submit this Declaration under penalty of

perjury under the laws of the United States of America, and state as follows:

         1.      I am the managing member of O’Fallon-Missouri Properties, LLC. (the

“Landlord”). I am familiar with the facts described herein.

         2.      I submit this declaration in support of the Landlords’ Motion for Administrative

Expense Claim (the “Motion”).

         3.      Attached hereto as Exhibit A is a true and correct copy of the Lease executed

between the Debtor as tenant and Landlord O’Fallon-Missouri Properties, LLC as landlord.

         4.      Debtor and Trustee vacated the premises subject to the Lease on or about May 12,

2020. Debtor and Trustee used said premises from the filing date of the bankruptcy petition until

on or about May 12, 2020 to store and protect assets of the Debtor including, but not limited to,

equipment, furniture and other assets of the Debtor. Ultimately said assets of the Debtor were


1
 The debtors in these cases, along with the last four digits of the federal tax identification number for each of the
debtors, where applicable are: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC
(2509); AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC
(8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising, LLC
(6325); LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); Comfort Mattress, LLC (4463).

                                                         1
                 Case 20-10553-CSS       Doc 917-1     Filed 08/18/20    Page 3 of 46




removed on or about May 12, 2020 and presumably liquidated shortly thereafter. The Bankruptcy

Trustee refused to surrender the premises before May 12, 2020 and the Debtor and Trustee used

the premises until that date even though their representatives indicated that such premises would

be vacated and the assets removed before that time.

            5.     I have received no rent or other payments due on the Lease reflected on Exhibit 1

since Debtor has filed this bankruptcy proceeding.

            6.     The amount of rent due under the Lease with Debtor from between March 9 and

May 12, 2020 totals $108,199.68 calculated as follows: $88,680.96 for rent and $19,518.72 for

taxes, all of which were required to be paid by Debtor under the Lease.

            I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct to the best of my knowledge, information and belief.




 Executed on August 13, 2020                      /s/ Jay Steinback
                                                Jay Steinback

1868985v1




                                                   2
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 4 of 46




                      EXHIBIT A
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 5 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 6 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 7 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 8 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 9 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 10 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 11 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 12 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 13 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 14 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 15 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 16 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 17 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 18 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 19 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 20 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 21 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 22 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 23 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 24 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 25 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 26 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 27 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 28 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 29 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 30 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 31 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 32 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 33 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 34 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 35 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 36 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 37 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 38 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 39 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 40 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 41 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 42 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 43 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 44 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 45 of 46
Case 20-10553-CSS   Doc 917-1   Filed 08/18/20   Page 46 of 46
